 1   David F. Faustman (Cal. Bar No. 081862)
       dfaustman@foxrothschild.com
 2   Tyreen G. Torner (Cal. Bar No. 249980)
       ttorner@foxrothschild.com
 3   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 4   San Francisco, CA 94104
     Telephone: (415) 364-5540
 5   Facsimile: (415) 391-4436

 6   Attorneys for Plaintiff
     MAX NIGHTINGALE
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
10
11   MAX NIGHTINGALE,                                             Case No. 4:20-cv-04409-KAW
12                                    Plaintiff,                  NOTICE OF VOLUNTARY DISMISSAL
                                                                  WITH PREJUDICE PURSUANT TO
13           v.                                                   FEDERAL RULE OF CIVIL PROCEDURE
                                                                  41(a)(1)(A)(i)
14   IFC CORE INVESTMENT MANAGEMENT,
     LLC, a Delaware limited liability company, and
15   DOES 1-50,
                                                                  Action Filed:     May 18, 2020
16                                    Defendants.                 Notice of Removal Filed: July 1, 2020

17
18
19   TO THE HONORABLE COURT, DEFENDANT AND COUNSEL:
20           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Max Nightingale voluntarily
21   dismisses this action in its entirety. Such dismissal shall be with prejudice, with each side to bear its/his
22   own costs and fees.
23   Dated: July 16, 2020                                         FOX ROTHSCHILD LLP
24
                                                        By:       /s/ Tyreen G. Torner
25                                                                DAVID FAUSTMAN
                                                                  TYREEN G. TORNER
26
                                                                  Attorneys for Plaintiff
27                                                                MAX NIGHTINGALE

28
                                                              1
     Notice of Voluntary Dismissal                                                     Case No. 4:20-cv-04409-KAW
     112360899.v1
